Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment dated 23 April 2021, in which claim 1 has been amended, and claims 5-9 have been cancelled, is acknowledged.
Claims 1-4, 15-17 are pending in the instant application. 
Claim 17 is withdrawn as being drawn to a nonelected species.
Claims 1-4, 15-16 are being examined on their merits herein.
Response to arguments of 23 April 2021
In view of Applicant’s amendment of 23 April 2021, all the objections and rejections to claims 5-9 are herein withdrawn. Claims 5-9 have been cancelled.
Applicant’s arguments (Remarks of 23 April 2021, pages 4-7) against the rejection of claims 1-4, 7-9, 15-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement for the claimed treatment of any clinical condition associated with increased expression of LINE-1 in a subject,  by administering any TGF-1 inhibitor, have been considered.
On 23 April 2021, Applicant has amended claim 1 to recite patients suffering from hepatic cancer or COPD “associated with increased expression of LINE-1” as the patient population. In view of this amendment, the rejection of claims 1-4, 7-9, 15-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement for the claimed treatment of any clinical condition associated with increased expression of LINE-1 in a subject, is herein withdrawn.

Dr. Ramos argues (page 5) that a person of skill in the art would be familiar with empirical literature that recognized an association between LINE-1 expression and COPD prior to filing the instant application. The examiner considers this argument.
Dr. Ramos points out post-filing data (Ramos 2019) reporting that an ORF1 protein product of the LINE-1 retroelement is associated with a reduction in airflow 7.1% FEV1 reduction for a former smokers cohort for each standard deviation increase in LINE-1 from the mean for the total study population. 
In response, the examiner notes that the instant claims are drawn to a method of treating, for example, COPD “associated with increased expression on LINE-1” with a TGF-1 inhibitor. The examiner acknowledges that prior art teaches treatment of COPD with TGF-1 inhibitos such as perfenidone. 
Based on Applicant’s arguments and the arguments presented in the Declaration by Dr. Ramos, the rejection of claims 1-4, 7-9, 15-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement, is herein withdrawn.
New rejections are made below.
This office action is NON-FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

 	Claims 1-4, 15, 16 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to point out and distinctly claim the subject matter which applicant regards as the invention. Amended independent claim 1 is drawn to:

    PNG
    media_image1.png
    510
    673
    media_image1.png
    Greyscale


The claim is unclear because it seems to be drawn to a method of treating one subject suffering from two distinct diseases “associated with increased expression of LINE-1”; the claim goes on to explain what an increased expression level of LINE-1 means, to define the baseline, but such steps of determining and treating should be specific for each disease treated.

The examiner understands that Applicant wishes to list both diseases to be treated in one claim, however claim clarity should be considered.
Applicant is required to re-write the claim, as two methods of treatment of two distinct diseases, with distinct steps of determining whether the subject has an increased expression of LINE-1 in comparison to baseline LINE-1 levels in each patient population suffering from a distinct disease. 
Further, the claims are unclear because independent claim 1 recites “an increased expression level of LINE-1 in a subject” without establishing a clear standard or threshold level. 
Claim 1 requires determining whether a subject has an increased expression of LINE-1 in comparison to a baseline level of a LINE-1 expression from a subject not suffering from [hepatic cancer or COPD] associated with increased expression of LINE-1.
The claim is confusing because it is not clear how is decided whether a particular level of expression of LINE-1 in patients suffering from hepatic cancer or COPD is increased, or rather is baseline. What is actually the control? It seems that the hepatic cancer or COPD patients/subjects to be treated are divided in two categories: subjects with increased expression of LINE-1 and subjects with a “baseline level of LINE-1 expression” who are not suffering from hepatic cancer or COPD, respectively, associated with increased expression of LINE-1. But are such patients who are not suffering from hepatic cancer or COPD, respectively, associated with increased expression of LINE-1 suffering from hepatic cancer/COPD nonetheless? Or are they healthy 
The claim fails to clearly set forth whether this “baseline” level is a standard established from a healthy subject, or from the same subject from a previously acquired sample, either before acquiring the disease, or after acquiring the disease. Further, what biological sample is used to determine the increased expression? One wishing to practice the instantly claimed invention would thus not recognize the metes and bounds for which Applicant seeks protection.
For these reasons, the metes and bounds of the present claims cannot be determined and one having ordinary skill in the art would not necessarily be reasonably apprised of the scope of the claims. 

Further, claims 15 and 16 depend on claim 1 and recite “wherein the control L1 expression level”, yet claim 1 does not recite a control L1 expression level. As such, there is no antecedent basis for the recitation “control L1 expression level” of claims 15, 16, in claim 1.
Appropriate clarification of the claim language is required. 
Claim Rejections- 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zoler, M. (Chest Physician October 30, 2015, Conference coverage Chest: Losartan slows emphysema progression in pilot trial, https://www.mdedge.com/chestphysician/article/104017/pulmonology/chest-losartan-slows-emphysema-progression-pilot-trial, accessed 22 August 2021, cited in PTO-892), as evidenced by Podowski et al. (J Clin Invest 2012, 122 (1), 229-240, cited in PTO-892) and Lange et al. (BMJ Open 2012, 2, e001231, pages 1-7, cited in PTO-892).
 	Zoler, M. teaches a method of treating a subject suffering from COPD, who is a smoker, with losartan. Zoler teaches patients with mild and severed COPD who were cigarette smokers (page 4, second and third paragraph) were administered 100 mg losartan daily for one year (page 1, second paragraph); losartan treatment slowed the progression of emphysema in said patients.
	Podowski teaches that losartan is a TGF-1 inhibitor. Podowski teaches (Abstract) that use of losartan, known to antagonize TGF-signaling, attenuates cigarette smoke lung injury in an established murine model of COPD; this provides a platform for developing TGF- targeted therapies for patients with COPD.
While Zoler and Podowski do not teach that the COPD patients who are smokers have an increased expression of LINE-1, such an increased level of LINE-1 expression is inherent in patients suffering from COPD who are smokers (Figure 1 (B), as taught by Lange.
As such, a method of instant claim 1 is anticipated by Zoler, as evidenced by Podowski and Lange.



Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4, 15-16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Spond et al. (Pulmonary Pharmacology & Therapeutics 2003, 16, 207-214, cited in PTO-892) in view of Lange et al. (BMJ Open 2012, 2, e001231, pages 1-7, cited in PTO-892), in further view of Sargurupremraj et al. (Respiratory Research 2013, 14:99, p. 1-8, cited in PTO-892).
Spond (Pulmonary Pharmacology & Therapeutics 2003, 16, 207-214) teaches that pirfenidone is effective to treat acute pulmonary inflammation in a rat model of COPD.
Spond does not measure the level of LINE-1 expression in the subject suffering from COPD. Spond does not teach that the subject suffering from COPD has increased LINE-1 expression level, as in the instant claims. 

Lange teaches that forced expiratory volume in 1 s (FEV1) and forced vital capacity (FVC), hallmarks of COPD, are associated with LINE-1 hypomethylation, and that LINE-1 hypomethylation ostensibly results in increased expression of the proteins encoded by the LINE-1 retroelement.
Lange measures the level of LINE-1 expression in patients suffering from COPD who are smokers, ex-smokers, never smokers (Figure 1 (B)).

Sargurupremraj et al. teach (Abstract) that LINEs may create lesions in the genome, thereby acting as epigenetic modifiers. Sargurupremraj teaches that oxidative stress is the main factor in the pathogenesis of COPD. 

Sargurupremraj teaches (page 6, left column) that upon exposure to cigarette smoke, barrier epithelial cells undergo epigenetic alterations that can trigger mobile elements such as LINE-1, thereby influencing multiple molecular pathways that enhance inflammatory signals.

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Spond, Lange and Sargurupremraj to arrive at the instantly claimed method. 
The person of ordinary skill in the art would have been motivated to administer pirfenidone to a subject suffering from COPD, to treat COPD in said subject, and measure the expression levels of LINE-1 in said subject, because Spond teaches that pirfenidone is effective to treat COPD, Lange teaches that (FEV1) (FVC), hallmarks of COPD, are associated with LINE-1 hypomethylation, and Lange measures the level of LINE-1 expression in patients suffering from COPD, and Sargurupremraj teaches that oxidative stress, main factor in the pathogenesis of COPD, plays a role in epigenetic activation of LINE-1. Thus, the person of ordinary skill in the art would have treated COPD in a subject with pirfenidone and would have measured the level of LINE-1 expression, with the expectation that COPD patients have increased LINE-1 expression levels.
With respect to instant claims 2-4, the person of ordinary skill in the art would have determined the level of ORF1p in a sample of said subject, because Lange teaches that (FEV1) (FVC), hallmarks of COPD, are associated with LINE-1 hypomethylation, and that LINE-1 
Thus, the person of ordinary skill in the art would have been motivated to administer pirfenidone to treat COPD in patients having an increased expression of LINE-1, with the expectation of achieving therapeutic effect.
As such, claims 1-4, 15-16 are rejected as prima facie obvious. 
Conclusion
Claims 1-4, 15-16 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/IRINA NEAGU/Primary Examiner, Art Unit 1627